Citation Nr: 9930941	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-25 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for a painful 
surgical scar of the right rib cage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran has confirmed active military service from 
October 1978 to March 1985 and from May 1988 to June 1995.

This appeal arises from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.

The veteran has consistently asserted that he suffers from a 
muscle injury or damage in the region of the right rib cage 
scar to include the diaphragm which has produced significant 
impairment, and has repeatedly requested that this condition 
be granted service connection and rated.  In reviewing the 
record, the Board can find no indication that the issue of 
service connection for a muscle injury of any of the groups 
involving the torso or diaphragm has previously been 
adjudicated.  Accordingly, this matter is referred to the RO 
for appropriate development.


FINDINGS OF FACT

1.  The veteran filed a notice of disagreement in August 
1996, which initiated an appeal with respect to the issue of 
an increased rating for a painful right ribcage scar; a 
statement of the case (SOC) as to this issue was prepared by 
the RO in September 1996.

2.  In July 1997, the RO received the veteran's substantive 
appeal on VA Form 9, which expressed his satisfaction with a 
rating of 10 percent for a painful scar; the Form 9 also 
reported muscle pain and injury in the region of the scar; 
the veteran essentially restated this information during his 
July 1999 testimony before the Board.



CONCLUSION OF LAW

As there is no case or controversy with regard to the issue 
of the veteran's entitlement to an increased evaluation for a 
painful surgical scar of the right rib cage, the Board is 
without jurisdiction and the claim is dismissed.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue or issues in 
controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.  
An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.  In pertinent part, the provisions 
of 38 C.F.R. § 20.204(c) state that a substantive appeal may 
be withdrawn by the appellant.  

In July 1995, after his retirement from military service, the 
veteran filed a claim for compensation for various 
conditions.  A June 1996 rating decision granted service 
connection for numerous conditions, including a painful right 
ribcage scar.  The veteran filed a notice of disagreement 
(NOD) in August 1996, which was interpreted by the RO as 
expressing disagreement, inter alia, with the 10 percent 
rating assigned for the veteran's scar.  Accordingly, a 
statement of the case was issued, and mailed to the veteran 
in September 1996.  In August 1997, the veteran filed a VA 
Form 9 with the RO, which was treated as a substantive appeal 
of the issue of an increased rating for the veteran's scar.  
The veteran stated on the Form 9 that "10% for scar 
sensitivity is acceptable," but noted that "no mention is 
made of mu[s]cle seasure (sic) of chest area below and in 
front of scar," and he noted that he had intense pain 
resulting from muscle activity in that region.  The RO 
accepted this as an appeal of the issue of entitlement to a 
rating in excess of 10 percent for a painful surgical scar of 
the right rib cage, notwithstanding the veteran's statement 
that 10 percent was acceptable to him.

In July 1999, the veteran appeared and testified before a 
traveling section of the Board.  During his testimony, he 
again noted that his complaints involved muscle pain and 
injury.  Though he stated that he felt the scar had limited 
the amount of muscle mobility, he added that "I do not have 
a lot of problem with the scar itself."  He referred 
specifically to abnormalities in the muscles of the 
diaphragm, which he stated that VA physicians believed to be 
secondary to an in-service thoracotomy.  At the end of the 
hearing the veteran's representative requested that the claim 
be remanded to the RO for further medical examination "to 
determine the underlying condition; also the residuals of the 
scar condition itself."

After carefully reviewing the veteran's claims file and the 
evidence, the Board finds that since the veteran indicated in 
his August 1997 Form 9 that he was satisfied with the 10 
percent disability evaluation assigned his painful surgical 
scar of the right rib cage, the legal effect of such is to 
create a valid withdrawal and a situation where there is no 
longer an allegation of an error of fact or law with respect 
to the issue that had been previously appealed.  The law and 
the Board's rules provide that an NOD express 
"dissatisfaction or disagreement" with a decision and a 
desire to contest the result.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.201.  An NOD may be withdrawn in writing before a timely 
substantive appeal is filed.  38 U.S.C.A. § 7105(d)(1); 
38 C.F.R. § 20.204.  To the extent that the veteran's August 
1996 NOD was sufficient to initiate an appeal of this issue, 
the veteran's August 1997 Form 9 clearly and explicitly 
indicated his satisfaction with the 10 percent disability 
evaluation assigned.  

Further, in light of the withdrawal of this appeal, there 
remain no allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  38 C.F.R. § 
20.202.  In essence, a "case or controversy" involving a 
pending adverse determination that the appellant has taken 
exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)].  Accordingly, the Board is without 
jurisdiction to review the appeal with respect to the issue 
of entitlement to an evaluation in excess of 10 percent for a 
right rib cage scar and therefore, the claim must be 
dismissed.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.)  

However, as noted in the introduction to this decision, the 
veteran also appears to have filed an informal claim for 
service connection for injuries to muscles of the right chest 
and/or diaphragm at this time, which he reasserted in his 
July 1999 testimony.  This claim has not been adjudicated, 
and has been referred to the RO in the introduction to this 
decision for appropriate adjudication and development.


ORDER

The appeal is dismissed.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

